DETAILED ACTION
Claim 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,609,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Present Application 15/510,876
US Patent 10,609,327
1. A transmission apparatus comprising: 
circuitry configured to: 
perform a high dynamic range opto-electronic conversion on high dynamic range (HDR) video data to obtain transmission video data; 
perform encoding processing on the transmission video data to obtain a video stream; 
transmit a container including the video stream; and 
insert first metadata information indicating a standard dynamic range opto-electronic transfer characteristic into the video stream, insert second metadata information indicating a HDR opto-electronic transfer characteristic into the 


control a high dynamic range optoelectrical conversion on high dynamic range video data to obtain transmission video data,
control a video encoding of the transmission video data to obtain a video stream, and
control a generation of a that is an MPEG Media Transport (MMT) stream, the container including the video stream; and a transmitter configured to transmit the container, wherein the processing circuitry is further configured to
control an insertion of meta information into a parameter set field in 
control an insertion of first information into a section included in an MMT package table in the container, the first information indicating that the video stream supports a high dynamic range-
control an insertion of second information into the container and outside the video stream, the second information indicating whether display brightness adjustment for the video stream is prohibited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al. (US 2013/0148029) in view of Konstantinides et al. (US 9973779), and further in view of Hoerich et al. (US 2017/0249950).

Claim 1, Gish teaches a transmission apparatus comprising: 
circuitry configured to: 
perform a high dynamic range opto-electronic conversion on high dynamic range (HDR) video data to obtain transmission video data (LDR 14 bit data and LDR to VDR information) (fig. 1; p. 0036-0040); 
perform encoding processing on the transmission video data to obtain a video stream (fig. 3a; p. 0054-0057); 
transmit a container including the video stream (fig. 16-17; p. 0040, 0092-0093, 0100-0105); and 
Gish is not entirely clear in teaching a transmission apparatus, comprising: 
insert first metadata information indicating a standard dynamic range opto-electronic transfer curve into the video stream, insert second metadata information indicating a HDR opto-electronic transfer characteristic into the container or the video stream, and insert third metadata information for display control into the video stream. 
Konstantinides teaches a transmission apparatus, comprising: 
insert first metadata information (i.e. auxiliary information e.g. color space)  indicating a standard dynamic range opto-electronic transfer characteristic into the video stream, insert second metadata information (i.e. auxiliary information e.g. gamut information) indicating a HDR opto-electronic transfer characteristic into the container or 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention to have provided metadata for the video layers as taught by Konstantinides to the system of Gish to reduce bandwidth (col. 4, lines 7-56).
Hoerich teaches the specific feature of a “metadata information (indicating a standard dynamic range opto-electronic transfer curve (p. 0035, 0041).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention to have provided SDR curve as taught by Hoerich to the system of Gish to allow for multiple profiles (p. 0035).

Clam 2, Gish teaches the transmission apparatus according to claim 1, wherein the third metadata information for display control includes peak brightness information (i.e. luminance mapping) (fig. 3a-3b, 15, 17; p. 0054-0057). 
Gish is not entirely clear in teaching the specific feature of “third metadata”.
Konstantinides teaches the specific feature of “third metadata” (e.g. dynamic range information) (col. 4, lines 7-56).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention to have provided metadata for the video layers as taught by Konstantinides to the system of Gish to reduce bandwidth (col. 4, lines 7-56).


Claim 7 is analyzed and interpreted as a reception apparatus to receive data according to the transmission apparatus of claim 2.

Claim 11 is analyzed and interpreted as a method of claim 6.
Claim 12 is analyzed and interpreted as a method of claim 7.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al. (US 2013/0148029) in view of Konstantinides et al. (US 9973779), and further in view of Hoerich et al. (US 2017/0249950), and further in view of Kim et al. (US 2017/0019678), and further in view of Mao et al. (US 2013/0103849).

Claim 3, Gish is silent regarding the transmission apparatus according to claim 1, wherein the circuitry is further configured to insert the first metadata information into a region of a sequence stream, and insert the third metadata information for display control into a region of a supplemental enhancement information NAL unit of the video stream. 
Konstantinides teaches the specific feature of “third metadata” (e.g. dynamic range information) (col. 4, lines 7-56).
Kim teaches the specific feature of:
“wherein the circuitry is further configured to insert the first metadata information into a region of a sequence stream (i.e. VUI) (p. 0135).

Mao teaches the specific feature of:
“insert the third metadata (of Konstantinides) information for display control into a region of a supplemental enhancement information NAL unit of the video stream” (p. 0051-0052).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention to have provided SEI NAL regions as taught by Gish to the system of Gish to enable decoding/processing of the media data (p. 0051-0052).

Claim 8 is analyzed and interpreted as a reception apparatus to receive data according to the transmission apparatus of claim 3.

Claim 13 is analyzed and interpreted as a method of claim 8.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al. (US 2013/0148029) in view of Konstantinides et al. (US 9973779), and further in view of Hoerich et al. (US 2017/0249950), and further in view of Mao et al. (US 2013/0103849).

Claim 4, Gish teaches the specific feature of “the transmission apparatus according to claim 1, wherein the circuitry is further configured to insert the second metadata information”
Gish is not entirely clear in teaching the specific feature of:
“a region of a supplemental enhancement information network abstract layer unit of the video stream”. 
Mao teaches the specific feature of: 
“a region of a supplemental enhancement information network abstract layer unit of the video stream”. 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention to have provided SEI NAL regions as taught by Gish to the system of Gish to enable decoding/processing of the media data (p. 0051-0052).

Claim 9 is analyzed and interpreted as a reception apparatus to receive data according to the transmission apparatus of claim 4.

Claim 14 is analyzed and interpreted as a method of claim 9.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al. (US 2013/0148029) in view of Konstantinides et al. (US 9973779), and further in view of Hoerich et al. (US 2017/0249950), and further in view of Uchimura et al. (US 9706184)

Claim 5, Gish is silent regarding the transmission apparatus according to claim 1, wherein the circuitry is further configured to insert the second metadata information into program information or event information of the container. 
Uchimura teaches the transmission apparatus according to claim 1, wherein the circuitry is further configured to insert the second metadata information into program information or event information of the container (i.e. extracted tone mapping) (col. 21, lines 41-47, col. 35, lines 18-22, col. 36, lines 4-5). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention tone mapping as taught by Uchimura to the system of Gish to program the system to pack the video data into the container and enable the system to transmit the video data through multiple networks and interfaces (p. col. 35, lines 18-22).

Claim 10 is analyzed and interpreted as a reception apparatus to receive data according to the transmission apparatus of claim 5.

Claim 15 is analyzed and interpreted as a method of claim 5.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gish et al. (US 2013/0148029) in view of Konstantinides et al. (US 9973779), and further in view of Hoerich et al. (US 2017/0249950), and further in view of Oh et al. (US 2015/0341611).

Oh teaches the transmission apparatus of claim 1, wherein the circutiry is configured to insert the second metadata information indicating the HDR opto-electronic transfer curve, which indicates a relationship between an input brightness level and a transmission code value for the HDR video data (p. 0300-0301).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the present invention to have provided SDR curve metadata as taught by Oh to the system of Gish to allow for brightness to be a part of profile (p. 0300).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/14/2021